Citation Nr: 0704667	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  04-10 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbar disc 
syndrome. 

2.  Entitlement to service connection for a respiratory 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's granddaughter




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to 
October 1948 and from September 1950 to October 1951. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a claim for service connection for lumbar 
disc syndrome and that denied service connection for a 
respiratory disability.  

The veteran and his granddaughter testified before the Board 
sitting at the RO in May 2006. 

In July 2006, the Board remanded the claims for procedural 
issues and for additional development.  The claims are now 
before the Board for adjudication. 


FINDINGS OF FACT

1.  Evidence submitted since the final decision of the Board 
in July 1983 is new because it was not previously considered 
by the RO or the Board, but is not material because it does 
not address the reason for denial and does not raise a 
reasonable possibility of substantiating the claim.  The 
veteran's May 2006 testimony is not new because it is 
cumulative of descriptions of injuries in service that were 
previously considered by the Board.  

2.  The veteran's residual conditions from multiple pulmonary 
emboli including symptoms of shortness of breath are not 
related to service or any aspect thereof. 

CONCLUSIONS OF LAW

1.  No new and material evidence has been received to reopen 
a final decision that denied service connection for lumbar 
disc syndrome.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).

2.  The criteria for service connection for a respiratory 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in March 2002, May 2002, and 
August 2006; rating decisions in June 2002 and January 2004; 
and a statement of the case in February 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
1996) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson,  19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2006 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination for respiratory disease.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

Lumbar Disc Syndrome

The veteran contends that his recurrent back pain was caused 
by an injury that he incurred in service in Germany in 1946 
or 1947.  He also stated that he reinjured his back in 
service in 1950 and 1951.  He underwent a laminectomy in 
March 1977 and additional surgical procedures in 1990. 

The veteran filed an initial claim for service connection in 
July 1981.  He stated that he was hospitalized for several 
months in Germany in 1947 or 1948 after having fallen from a 
truck while loading cargo.  He also stated that he was 
hospitalized at Fort Hood, Texas and Fort Polk, Louisiana in 
1950 and 1951 for back treatment after one or more 
unspecified injuries.  Although the claims file showed that 
some of the veteran's service medical records may have been 
destroyed in a fire, the file does contain complete records 
of hospitalization in 1947 and 1948 as well as induction and 
discharge physical examinations.  The veteran was 
hospitalized in Germany in August 1947 and June 1948 but for 
treatment for a respiratory condition.  There was no record 
of a back injury.  There was no record of hospitalization or 
treatment for a back injury in 1950 or 1951.   Discharge 
physical examinations in October 1948 and October 1951, 
including a history questionnaire by the veteran, had no 
notation of back pain or previous treatment for an injury. 
 
Post-service records show that the first manifestation of 
lumbar disc syndrome followed a workplace accident in 
December 1976.   Even if the veteran did injure his back in 
either period of service, there was no evidence of post-
service continuity of symptoms or treatment for a chronic low 
back condition.  In July 1983, the Board denied the claim for 
service connection for lumbar disc syndrome. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

The veteran petitioned to reopen his claim in February 2002 
and submitted treatment records from several private 
physicians from August 1984 to March 2002 These records were 
not previously considered by the RO or the Board.  However, 
the records are silent regarding any treatment or injury 
prior to December 1976.  In May 1989 and September 1989, 
private physicians noted the veteran's reports that he had 
experienced back pain since 1976 as a result of a fall and 
injury at his workplace.  The evidence does not provide any 
competent evidence that links any current back disability to 
the veteran's service or to any disease or injury incurred in 
or aggravated by his service.  Although new, this evidence is 
not material to substantiating the existence of an injury or 
incurrence of a chronic condition in service.  

In his May 2006 testimony, the veteran restated the 
circumstances of the claimed injuries in service.  The 
veteran provided the names of the bases and approximate dates 
of military treatment for back injuries.  Despite requests 
for additional service medical records, none have been 
recovered.  However, discharge physical examinations at the 
end of both periods of active service showed no back 
abnormalities or references to back injuries in service.  The 
veteran stated that he had been treated by a chiropractor for 
back pain sometime in the 1950's and 1960's but was unable to 
remember the practitioner's exact name or current address.  
The Board concludes that in view of the length of time since 
treatment and the lack of a name, address, and more specific 
dates of treatment, efforts to obtain additional medical 
evidence from this practitioner would be futile.  See 38 
C.F.R. 
§ 3.159(c)(1) (2006).  The veteran also testified that his 
physicians told him that the workplace accident was a 
reinjury, but an October 1982 letter from his private 
physician and treatment records from January 1977 to 
September 1980 referred only to his workplace accident.  

No other examinations, treatment records, or medical 
evaluations were submitted that were relevant to the 
relationship, if any, between the veteran's back condition 
and events in service.

The Board concludes that the veteran's 2006 testimony is not 
new evidence as it is cumulative of statements of injury in 
service that were previously considered by the Board.  
Private medical records are new but are not material to the 
veteran's claim because they do not relate his current back 
disorder to service and do not show any treatment prior to 
December 1976.

The Board finds that the new evidence is not material because 
it does not relate to an unsubstantiated fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim

As no new and material evidence has been submitted since the 
last final disallowance of the claim, the Board must deny the 
petition to reopen the claim for service connection for a 
lumbar disc syndrome.  The preponderance of the evidence is 
against this claim, and the "benefit of the doubt" rule is 
not for application. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
 
Respiratory Disability

The veteran contends that he has difficulty breathing and 
that the condition was first manifested in service. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 
13 Vet. App. 1, 8 (1999).

Service medical records showed that the veteran was 
hospitalized for two months in June 1948 for respiratory 
distress.  He was diagnosed with a pleural effusion of 
unknown cause.  After thoracentisis, medication, and bed 
rest, the effusion gradually was absorbed and he was returned 
to full duty.  The final diagnosis was pleuritis.  There was 
no other entry of any treatment for a respiratory problem in 
this period of service, in his service in 1950 to 1951, or in 
the intervening years.  There was no notation of any current 
or history of a chronic respiratory condition in the 
veteran's August 1950 induction examination or in his October 
1951 discharge examination. 

In his May 2006 testimony, the veteran stated that his 
breathing problems had reemerged in the past five to six 
years.  He stated that he underwent blood and pulmonary tests 
but that his physician could not find anything so he 
continued to live with the condition.  The most recent 
treatment note of record relevant to a respiratory complaint 
was from a private physician in December 2000.  He noted that 
the veteran experienced shortness of breath while working but 
that the veteran's breathing improved with rest.  He also 
noted the veteran's history of pleurisy in service but stated 
that his lungs were clear.  He made no diagnosis.  He 
indicated a plan to obtain a chest X-ray, but there is no 
record of the results of an X-ray or of a pulmonary function 
test.  

The record contains several treatment notes and X-ray reports 
from 1988 to 1995 relevant to complaints of shortness of 
breath.  In June 1988, an X-ray showed mild pleural 
calcification in the right hemidiaphram but with no active 
pulmonary disease.  However, in June 1989, an X-ray showed 
that the veteran's lungs were clear with no pleural effusion.  
In July 1990, the veteran was hospitalized for an unrelated 
injury, but a lung scan showed the presence of pulmonary 
emboli.  He was treated with medication. In August 1990 and 
November 1990, the veteran reported being short of breath on 
exertion but not at rest.  There were no diagnoses or follow-
up treatment.  In May 1995, another X-ray showed mild pleural 
calcification, but there was no diagnosis of respiratory 
disease, no pulmonary function testing, and no follow-up 
treatment. 

In October 2006, a VA physician reviewed the claims file and 
noted the veteran's hospitalization in service in 1948 for 
severe right lung pleuritis.  He also noted a post-service 
history of multiple pulmonary emboli but no diagnosis of 
chronic obstructive pulmonary disease.  On examination, the 
physician noted that the veteran was not in respiratory 
distress but did breathe through his mouth and moved slowly.  
The veteran's chest was clear with no audible wheezing, 
rales, or rhonchi or use of accessory muscles for breathing.  
The veteran ambulated without assistive devices.  The 
physician diagnosed residual conditions from multiple 
pulmonary emboli, noting that the veteran's current shortness 
of breath was as likely as not related to that condition.  
The physician also stated that he could not relate the 
current respiratory condition to treatment for pleurisy in 
service.  He stated that the veteran recovered with treatment 
in his first period of service and was examined and accepted 
for a second period of active service with no respiratory 
abnormalities.  Furthermore, he stated that pleurisy involved 
the lining of the lung, rather than the lung tissue itself 
which is affected area for the emboli.

The Board concludes that the veteran's shortness of breath 
and residual conditions from multiple pulmonary emboli were 
not manifested as a chronic disease during service or within 
one year following discharge from service.  Following his 
hospitalization in service in 1947, there was no continuity 
of symptoms to establish the existence of a chronic disease.  
The first complaint for shortness of breath was many years 
later in 1988.  There is no medical evidence to show that it 
is related to the 1947 single case of pleural effusion or any 
other aspect of service. 

In sum, the weight of the credible evidence demonstrates that 
the veteran's current complaint of shortness of breath first 
manifested many years after service and was not caused or 
aggravated by service.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is not 
for application, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

The petition to reopen a claim for service connection for 
lumbar disc syndrome is denied. 

Service connection for a respiratory condition is denied. 


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


